      Case 1:20-cv-00168-TBM-RPM Document 6 Filed 12/17/20 Page 1 of 2




    IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
                    DISTRICT OF MISSISSIPPI
                      SOUTHERN DIVISION


THE STATE OF MISSISSIPPI,
ex rel. LYNN FITCH, in her
official capacity as Attorney General
of the State of Mississippi,

      Plaintiff,

                                              Civil Action No. 1:20-cv-168-LG-RHW

THE PEOPLE’S REPUBLIC OF CHINA,
THE COMMUNIST PARTY OF CHINA,
NATIONAL HEALTH COMMISSION OF
THE PEOPLE’S REPUBLIC OF CHINA,
MINISTRY OF EMERGENCY
MANAGEMENT OF THE PEOPLE’S
REPUBLIC OF CHINA, MINISTRY OF
CIVIL AFFAIRS OF THE PEOPLE’S
REPUBLIC OF CHINA, PEOPLE’S
GOVERNMENT OF HUBEI PROVINCE,
PEOPLE’S GOVERNMENT OF WUHAN
 CITY, WUHAN INSTITUTE OF VIROLOGY,
and CHINESE ACADEMY OF SCIENCES,

      Defendants.


                          NOTICE OF APPEARANCE


      Comes now Hart Martin, Special Assistant Attorney General for the State of

Mississippi, and files this Notice of Appearance for the Plaintiff in the above styled

and numbered cause. As such, I am requesting notification of all filings in this case.
Case 1:20-cv-00168-TBM-RPM Document 6 Filed 12/17/20 Page 2 of 2




         Dated: December 17, 2020

                                      Respectfully submitted,

                                      LYNN FITCH
                                      ATTORNEY GENERAL OF THE
                                      STATE OF MISSISSIPPI

                                       /s/ Hart Martin
                                      Hart Martin
                                      Miss. Bar No. 106129
                                      Office of the Attorney General
                                      Post Office Box 220
                                      550 High Street
                                      Jackson, Mississippi 39205
                                      Telephone: 601-359-4223
                                      Hart.martin@ago.ms.gov
